[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                               APRIL 27, 2005
                             No. 04-13917                    THOMAS K. KAHN
                       ________________________                   CLERK


                 D. C. Docket No. 00-00833-CV-J-21-TEM



GREAT AMERICAN INSURANCE CO.,
an Ohio stock company,

                                            Plaintiff-Counter-Defendant-
                                            Appellant-Cross-Appellee,

                                   versus

FLORIDA ROCK INDUSTRIES, INC.,
a Florida corporation,

                                            Defendant-Counter-Claimant-
                                            Appellee-Cross-Appellant.

                       ________________________

                Appeals from the United States District Court
                     for the Middle District of Florida
                      _________________________
                              (April 27, 2005)

Before BLACK, MARCUS and FAY, Circuit Judges.

PER CURIAM:
      This appeal arises from a dispute regarding insurance coverage. Plaintiff-

Appellant, Great American Insurance Company, appeals the district court’s order

granting partial summary judgment in favor of Defendant-Appellee, the insured

Florida Rock Industries, Inc. (“Florida Rock”), as well as the district court’s jury

instructions in a subsequent trial on several issues not resolved at summary

judgment. Plaintiff filed a six-count complaint seeking a declaratory judgment and

rescission of the umbrella insurance policy it had issued to Florida Rock, a mining

and drilling company, seeking to avoid coverage for a claim filed against

Defendant by Berry College -- owner of the property where Florida Rock leased

and mined a quarry -- and its insurance company. In its insurance claim, Berry

College sought to recover for damages to its campus resulting from sinkholes near

the Krannert Center (“the Krannert Center incident”), attributed, in part, to

Defendant’s quarry-related activity. The district court granted summary judgment

in favor of Defendant on three of the six counts. The remaining three counts were

sent to trial and submitted to a jury. The jury subsequently found in favor of

Defendant on the remaining counts.

      Plaintiff has raised three basic arguments on appeal, two challenging the

district court’s partial summary judgment order and one challenging the district

court’s jury instructions.   As to the summary judgment order, Plaintiff, first,



                                         2
contends that the district court erred in concluding that Defendant did not omit or

misrepresent its “liability losses” in its responses to an application for the umbrella

insurance policy that Great American relied upon in deciding to issue the policy.

Plaintiff also argues that the district court erred in concluding that Defendant did

not violate the voluntary payments exclusion provision of the policy as it relates to

a check for $500,000 that Defendant sent to Berry College for damages resulting

from the Krannert Center incident. Finally, as to the trial court’s jury instructions,

Plaintiff says that the district court’s failure to include Plaintiff’s proposed jury

instructions constituted undue prejudice.

      We are persuaded by none of these arguments and, accordingly, affirm the

judgment of the district court in all respects.

      Turning first to the district court’s summary judgment order, we review the

district court’s order granting summary judgment de novo. See Madray v. Publix

Supermarkets, Inc., 208 F.3d 1290, 1296 (11th Cir. 2000). A motion for summary

judgment should be granted when “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). “Where the

record taken as a whole could not lead a rational trier of fact to find for the non-



                                            3
moving party, there is no ‘genuine issue for trial.’” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d 538

(1986) (quoting First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288, 88

S. Ct. 1575, 1592, 20 L. Ed. 2d 569 (1968)). In making this assessment, we “must

view all the evidence and all factual inferences reasonably drawn from the

evidence in the light most favorable to the nonmoving party,” Stewart v. Happy

Herman’s Cheshire Bridge, Inc., 117 F.3d 1278, 1285 (11th Cir. 1997), and “must

resolve all reasonable doubts about the facts in favor of the non-movant.” United

of Omaha Life Ins. Co. v. Sun Life Ins. Co., 894 F.2d 1555, 1558 (11th Cir. 1990).

      Based on our de novo review of the record, and on the district court’s

thorough and well reasoned order of October 15, 2002, which addressed in detail

each argument subsequently raised on appeal, we affirm the district court’s final

judgment in all respects.

      As to Plaintiff’s jury instruction challenge, “[w]e apply a deferential

standard of review to the trial court’s jury instructions.” Bearint ex rel. Bearint v.

Dorell Juvenile Group, Inc., 389 F.3d 1339, 1351 (11th Cir. 2004) (citing Eskra v.

Provident Life & Accident Ins. Co., 125 F.3d 1406, 1415 (11th Cir. 1997)). “If the

instructions accurately reflect the law, the trial judge is given wide discretion as to

the style and wording employed in the instruction.” Id. “Under this standard, we



                                          4
examine whether the jury charges, considered as a whole, sufficiently instructed

the jury so that the jurors understood the issues and were not misled.” Roberts &

Schaefer Co. v. Hardaway Co., 152 F.3d 1283, 1295 (11th Cir. 1998) (citation

omitted).

      After a thorough review of the district court’s jury instructions, we conclude

that they do not create a “substantial and ineradicable doubt as to whether the jury

was properly guided in its deliberations.”      Bearint, 389 F.3d at 1351 (citation

omitted). Dissatisfaction with the jury verdict alone does not constitute prejudice.

Rather, we must find that the jury was confused and misled in its deliberations

before we can disturb the verdict.        We can discern no reason to do so here.

Accordingly, we affirm in all respects.

      AFFIRMED.




                                            5